Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	The Drawings filed 11/11/20 are approved by the examiner.
	The IDS statements filed 05/12/21, 11/30/21 and 04/15/22 have been considered.  Initialed copies accompany this action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent claim 1, the recitation regarding a metal dopant “…as the content of a metal dopant in the primary particle increases, a difference between the average aspect ratio of all primary particles in the surface region of the secondary particle and the average aspect ratio of all primary particles in the core of the secondary particle is reduced” is considered indefinite as it is unclear if the “metal dopant” is required or optional in the composition.  Additionally, as multiple dopant elements are known to be present in electrode active compound(s) (e.g. M1, M2), it is unclear to which (or all) the claim terminology refers.  Lastly, the language “…is reduced” is indefinite in that there is no language as to the comparison from any original result.  From what circumstance must the reduction in aspect ratio be compared?  Clarification is required.
	For examination purpose, the examiner construes the above limitation broadly as metal dopant as an optional component of the active material.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/905,866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the above listed claims of the ‘866 application are drawn to positive electrode materials comprising a specific microstructure wherein the AR of the primary particles increases from the core to the surface of the agglomerated secondary particles, as such would be the result of any values encompassed within the formula recited in the copending application.  The copending application additionally teaches the presence of Nb dopant and coating layer as recited in instant dependent claims 9-12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 9-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0057731.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As stated above, US ‘731 (PG pub of copending Application No. 16/905,866) discloses positive electrode materials comprising a specific microstructure wherein the AR of the primary particles increases from the core to the surface of the agglomerated secondary particles, as such would be the result of any values encompassed within the formula recited in the copending application (Abstract; Fig 2, 3; claims)  The copending application additionally teaches the presence of Nb dopant and coating layer (claims 9-10).  The reference specifically or inherently meets each of the instantly claimed limitations. 
The reference is anticipatory.
Claim(s) 1, 9, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al US 2016/0049647.
	As stated in the above 112 rejection, the examiner construes any limitations related to a metal dopant as an optional component of the active material.  Dependent claim 10 clearly requires the presence of Nb in the recited formula as “x’” must be greater than 0.0, although M1 and M2 in the recited formula are optional.
	Park et al US 2016/0049647 discloses positive electrode active materials includes a primary particle formed of a plurality of metals including a first metal and a secondary particle formed of at least one of the primary particle. The secondary particle includes a core part, a shell part, a seed region where the primary particle having concentration gradient of the first metal is disposed and a maintain region where the primary particle having constant concentration of the first metal is disposed, the seed region adjacent to the core part and a maintain region adjacent to the sell part, and length of the seed region in a direction from the core part to the shell part is 1 micron (Abstract).  The reference discloses the claimed limitation wherein the AR of the primary particles increases from the core to the surface of the agglomerated secondary particles (Fig 1; para 0011).  The reference specifically or inherently meets each of the instantly claimed limitations. 
	The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
August 3, 2022